DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to because:
(Fig 4) element 400 not mentioned in specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
(Para 39 line 3, Para 39) 220 used to call carrying handle and removable cover;
(Para 43, Para 220) 330 used to central portion and channel.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2,4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 5482160 issued to Perrin ( here forth "Perrin") in view of US Patent 4350184 by Brown (here forth "Brown"), in further view of US Patent 1636194 by Robert ( here forth "Robert").
Regarding claim 2, Perrin discloses: A method of attaching a cover (12) to a container frame (14), comprising: securing a first mating feature (column 5 lines 38-41) at a first end of a cover (top end of cover 12, upper collar 50) to a first end of a frame (Column 4 lines 48-50, side wall 28 of top frame end 22), wherein: the frame (14) comprises: a first end (top frame end 22) ; a second end (bottom frame end 24); and at least one frame member (26) that extends between and connects (Fig 2, member 26 attaches to and connect to 22 and 24) the first end (top frame end 22) and the second end (bottom frame end 24); and the cover comprises: the first end (top end of cover 12, upper collar 50); a second end (bottom end of cover 12 bottom collar 54); stretching the cover (12) along a longitudinal axis (Column 4 lines 58-62, the cover is taut and there for stretched in the longitudinal direction Fig A) of the cover (12); coupling a second mating feature (column 5 lines 42-45) at a second end of the cover (bottom end of cover 12) to the second end of the frame  (bottom frame end 24); 

    PNG
    media_image1.png
    592
    198
    media_image1.png
    Greyscale

Fig A- Examiner annotation of Perrin Fig 3
But Perrin does not expressly disclose that the mating features used to attach the first and second ends of the cover to the first and second ends of the frame are reversible. Brown teaches: the mating features used to attach the first and second ends of the cover to the first and second ends of the frame are reversible. (Fig 16, snaps 73 and 83 are used to removably attach).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin and Brown before them, when the application was filed, to have to advantageously allow the user snaps to remove the cover from the frame to replace it, to clean/wash it, or in order to reverse a two-sided cover to change/alternate the aesthetics of the bag.
Although Perrin also teaches that the cover is formed to include an enclosed interior of a container (in other words, a tube-like structure), Perrin as modified by Brown, does not expressly disclose an opening on the cover with lateral ends that can be connected. Robert teaches: the cover comprising a first lateral edge (Fig B) and a second lateral edge (Fig B), the lateral edges extending between the first end (Fig B) and the second end (Fig B) ; and coupling the first lateral edge  (Fig B) and the second lateral edge together (Fig B)  along the longitudinal axis (Fig B) of the cover to form the enclosed interior of the container  (Fig 1, when the two lateral edges shown in fig B are zipped together. The cover forms a closed interior on the frame).

    PNG
    media_image2.png
    708
    504
    media_image2.png
    Greyscale

Fig B- Examiner annotation of Robert Fig 3
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown and Robert before them, when the application was filed, to have further modified the bag of Perrin and Brown, to further have the cover open longitudinally with lateral ends at this opening that can be coupled, as taught by Robert, to allow the cover to be wrapped around the frame and tightly encompassing the frame by connecting the lateral edges advantageously providing for a better fit of the cover around the frame.
Regarding claim 4, Perrin does not expressly disclose that the cover can be replaced. Brown further teaches removing the cover (Fig 15, 37) from the frame; and securing an additional cover (39) to the  (31) can be removed and replaced, wherein the cover (37) and the additional cover (39) have different outer utility configurations, different appearances, or both different outer utility configurations and appearances (Column 7 lines 43-46).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown and Robert before them, when the application was filed, to have further modified the bag of Perrin, Brown, and Robert, to further include a step of using reversible mechanisms to allow the removal and replacement of covers that change the appearance of the cover, as taught by Brown, to advantageously allow the user to alter the bag to meet their needs and aesthetic preferences.
Regarding claim 5, Perrin, as modified by Brown and Robert, does not expressly disclose that the reversible mating feature that can be a hoop and loop fastener. Brown further teaches that one or both of the first reversible mating feature (107,108) and the second reversible mating feature (109,110) comprises one or more selected from a list consisting of: a hook-shaped edge member, a button, a latch, a hook and loop fastener (Fig 17), a buckle, a magnet, and a zipper.
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown and Robert before them, when the application was filed, to have further modified the bag of Perrin, Brown and Robert, to further include a step of using a hook and loop as the reversible mating features, as taught by Brown, to advantageously allow the user quickly remove and replace the cover to make it easy for the user to dismantle, and to quickly alter the bag to meet their needs and aesthetic preferences.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Perrin, Brown, and Robert, in further view of US patent 4911292 issued to Airey ( here forth "Airey").
Regarding claim 3, Perrin as modified by Brown and Robert, does not expressly disclose a step of attaching carrying straps which are coupled after forming the enclosed interior with the cover. Airey discloses: a step of attaching a cover to a container, further comprising: coupling a carrying strap (coupling 34 is attached to strap 27) to the frame after forming the enclosed interior (Fig 6-8, after the frame 12 is enclosed in cover 10, the coupling of the strap is attached to the frame through aperture 36).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown, Robert, and Airey before them, when the application was filed, to have further modified the bag of Perrin, Brown, and Robert, to further include a step of attaching the carrying straps coupled after forming the enclosed interior with the cover, as taught by Airey, to allow the shoulder strap connection end  to be attached with the frame through an aperture in the cover. A person of ordinary skill in the art  would have appreciated the advantage of  that this modification advantageously allows the straps to attach to the solid frame of the golf bag instead of the cover, which allows the user to have better hold of the golf bag when carrying it using the shoulder strap.

Claims 6-8, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perrin, Brown, and Robert, in further view of US Patent 3410328 issued to Hideo (Here forth "Hideo").
Regarding claim 6, Perrin, as modified by Brown and Robert, does not expressly disclose that a step of attaching a plurality of diagonal members to the first and second ends of the frame. Hideo teaches that the at least one frame member comprises a plurality of diagonal members (Fig 1, Members 3a and 4a) that diagonally couple the first end of the frame and the second end of the frame (Fig 1, Members 3a and 4a that are coupled by 5a, also couple to top and bottom frames 1 and 2).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown, Robert, and Hideo before them, when the application was filed, to have further modified the bag of Perrin, Brown and Robert, to further include a step of attaching diagonal frame members, as taught by Hideo, to advantageously allow quick and selective reconfiguration, wherein the members provide rigidity in a first erected state, and  allow for the members to easily be collapsed when stowing in a second, stow-away state so that the container does not occupy much space.
Regarding claim 7, Perrin further discloses that the at least one frame member further comprises a longitudinal member (26) that extends between the first end (top frame end 22) and the second end (Bottom frame end 24) of the frame (Fig 2).
Regarding claim 8, Perrin further discloses a frame (Fig 2) with longitudinal frame members (26).
But Perrin, as modified by Perrin, Brown, Robert and Hideo, does not expressly disclose the step of attaching diagonal frame members to the frame. Hideo further teaches: attaching a cover (Fig 4) to a container (Fig 4), wherein: the frame comprises a frame coupling element that couples (Fig 1, Members 3a and 4a that are coupled by 5a) at least two of the plurality of diagonal members (Fig 1, Members 3a and 4a) together.
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown, Robert, and Hideo before them, when the application was filed, to have further modified the bag of Perrin, Brown, Robert, and Hideo, to include a step of attaching diagonal members together via coupling, as taught by to advantageously allow the diagonal members to work together to provide rigidity when erect and allow for the members to easily be collapsed when stowing  as necessary so that the container does not occupy much space.

Claims 9-12, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Perrin, in further view of Brown, Hideo, and Robert.
Regarding claim 9, Perrin discloses: A method of attaching a cover (12) to a container frame (14), comprising: securing a first mating feature (column 5 lines 38-41) at a first end of a cover (top end of cover 12, upper collar 50) to a first end of a frame (Column 4 lines 48-50, side wall 28 of top frame end 22); coupling a second mating feature (column 5 lines 42-45) at a second end of the cover (bottom end of cover 12) to the second end of the frame (bottom frame end 24);
But Perrin does not expressly disclose that the mating features used to attach the ends of the cover to ends of the frame are reversible. Brown teaches: the mating features used to attach the ends of the cover to ends of the frame are reversible. (Fig 16, snaps 73 and 83 are used to removably attach).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin and Brown before them, when the application was filed, to have modified the bag of Perrin, to have modified the bag of Perrin to make the second mating feature reversible, as taught by Brown, to advantageously allow the user snaps to remove the cover from the frame to replace it or reverse the cover to change the aesthetics of the bag.
But Perrin, as modified, does not expressly disclose diagonal members that connect the first and second ends of the frame. Hideo teaches: wherein the frame (Fig 1) comprises: (Fig 1, frame member 1) ; a second end (Fig 1, frame member 2); and a plurality of diagonal members (Fig 1, Members 3a and 4a) that diagonally couple (Fig 1, 3a,4a)  the first end of the frame (Fig 1, coupling 6a,7a) and the second end of the frame (Fig 1, frame member 2); 
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown, and Hideo before them, when the application was filed, to have further modified the bag of Perrin and Brown, to further have diagonal frame members, as taught by Hideo, to advantageously allow the members to provide rigidity when erect and allow for the members to easily be collapsed when stowing is necessary so that the container does not occupy much space.
Perrin, as modified above, does not expressly disclose an opening on the cover with lateral ends that can be connected. Robert teaches: the cover comprises: a first lateral edge (Fig B) and a second lateral edge (Fig B), the lateral edges extending between the first end (Fig B)and the second end (Fig B); and coupling the first lateral edge (Fig B) and the second lateral edge (Fig B) together along a longitudinal axis (Fig B) of the cover to form an enclosed interior of a container (Fig 1, when the two lateral edges shown in fig B are zipped together. The cover forms a closed interior on the frame).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Hideo, Brown and Robert before them, when the application was filed, to have further modified the bag of Perrin, Brown and Hideo, to have the cover open longitudinally with lateral ends at this opening that can be coupled, as taught by Robert, to allow the cover to be wrapped around the frame and tightly encompassing the frame by connecting the lateral edges advantageously providing for a better fit of the cover around the frame.
Regarding claim 10, Perrin further discloses stretching the cover  (12) along the longitudinal axis (Column 4 lines 58-62, the cover is taut and there for stretched in the longitudinal direction Fig A) after securing the first mating feature and prior to coupling the second mating feature ( Column 4 lines 58-62, The cover, is attached such that there is stretching in the longitudinal direction after the securing the first mating feature at the first end support to be able to secure the second mating feature at the second end support).
Regarding claim 11, Perrin, modified by Brown, Hideo, and Robert, does not expressly disclose diagonal frame a step of attaching diagonal frame member that cross one another. Hideo further teaches a step of attaching a cover (Fig 4) to a container (Fig 4) wherein: the plurality of diagonal members (Fig 1, Members 3a and 4a) comprise at least two pairs of diagonal members (Fig 2), wherein the diagonal members of each pair cross one another (Fig 2).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown, Robert and Hideo before them, when the application was filed, to have further modified the bag of Perrin, Brown, Hideo and Robert, to include a step of attaching diagonal frame members, as taught by Hideo, to advantageously allow the members to provide rigidity when erect and allow for the members to easily be collapsed when stowing is necessary so that the container does not occupy much space.
Regarding claim 12, Perrin, as modified by Perrin, Brown, Robert and Hideo, does not expressly disclose the step of attaching diagonal frame members to the frame. Hideo further teaches: a method of attaching a cover (Fig 4) to a container (Fig 4), wherein: the frame comprises a frame (Fig 1, Members 3a and 4a that are coupled by 5a) at least two of the plurality of diagonal members (Fig 1, Members 3a and 4a) together.
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown, Robert, and Hideo before them, when the application was filed, to have further modified the bag of Perrin, Brown, Hideo and Robert, to include a step of attaching diagonal frame members, as taught by Hideo, to advantageously allow the members to provide rigidity when erect and allow for the members to easily be collapsed when stowing is necessary so that the container does not occupy much space.
Regarding claim 14, Perrin, as modified above, does not expressly disclose the step of having an opening on the cover with lateral ends that can be connected via a zipper. Robert teaches: A method of attaching a cover (Fig 1) to a container frame (Fig 3) of wherein: coupling the first lateral edge (Fig B) and the second lateral edge (Fig B) together comprises zipping up a zipper (Fig B, 28)  provided on the lateral edges of the cover (Fig B).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Hideo, Brown and He before them, when the application was filed, to have further modified the bag of Perrin, Brown, Hideo and Robert, to have a step where the cover opens longitudinally with lateral ends at this opening that can be coupled with a zipper, as taught by Robert, to allow the cover to be wrapped around the frame and tightly encompassing the frame by connecting the lateral edges advantageously providing for a better fit of the cover around the frame.
Regarding claim 16, Perrin discloses: A method of attaching a cover (12) to a container frame (14) comprising: securing a first mating feature (column 5 lines 38-41) at a first end of a cover (top end of cover 12, upper collar 50) to a first end of a frame (Column 4 lines 48-50, side wall 28 of top frame end 22); coupling a second mating feature (column 5 lines 42-45) at a second end of the cover (bottom end of cover 54) to the second end of the frame (bottom frame end 24);
But Perrin does not expressly disclose that the mating features used to attach the ends of the cover to ends of the frame are reversible. Brown teaches: the mating features used to attach the ends of the cover to ends of the frame are reversible. (Fig 16, snaps 73 and 83 are used to removably attach).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin and Brown before them, when the application was filed, to have modified the bag of Perrin to make the second mating feature reversible, as taught by Brown, to advantageously allow the user snaps to remove the cover from the frame to replace it or reverse the cover to change the aesthetics of the bag.
But Perrin, as modified, does not expressly disclose diagonal members that connect the first and second ends of the frame. Hideo teaches: wherein: the frame (Fig 1) comprises: a first end (Fig 1, frame member 1); a second end (Fig 1, frame member 2); at least two pairs of diagonal members (Fig 1, Members 3a and 4a)  that diagonally couple (Fig 1, 3a,4a) the first end of the frame (Fig 1, coupling 6a,7a) and the second end of the frame (Fig 1, frame member 2), wherein the diagonal members (Fig 1, Members 3a and 4a) of each pair cross one another (Fig 1); and a frame coupling element that couples one of the pairs of diagonal members together(Fig 1, Members 3a and 4a that are coupled by 5a)
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown, and Hideo before them, when the application was filed, to have further modified the bag of Perrin and Brown, to further have diagonal frame members, as taught by Hideo, to advantageously allow the members to provide rigidity when erect and allow for the members to easily be collapsed when stowing is necessary so that the container does not occupy much space.
Perrin, as modified above, does not expressly disclose an opening on the cover with lateral ends that can be connected. Robert teaches: and the cover comprises: the first end; a second end; and a first lateral edge (Fig B) and a second lateral edge (Fig B), the lateral edges extending between the first end and the second end (Fig B);  and  coupling the first lateral edge (Fig B) and the second lateral edge (Fig B) together along a longitudinal axis (Fig B) of the cover (Fig B) to form an enclosed interior of a container  (Fig 1, when the two lateral edges shown in Fig B are zipped together. The cover forms a closed interior on the frame).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Hideo, Brown and Robert before them, when the application was filed, to have further modified the bag of Perrin, Brown, and Hideo, to further have the cover open longitudinally with lateral ends at this opening that can be coupled, as taught by Robert, to allow the cover to be wrapped around the frame and tightly encompassing the frame by connecting the lateral edges advantageously providing for a better fit of the cover around the frame.
Regarding claim 17, Perrin, as modified by Brown and Robert, does not expressly disclose a step where the cover can be replaced. Brown further teaches: a method of attaching a cover to a container (1), further comprising: removing the cover (Fig 15, 37) from the frame; and securing an additional cover (39) to the frame (31) can be removed and replaced, wherein the cover (37) and the additional cover (39) have different outer utility configurations, different appearances, or both different outer utility configurations and appearances (Column 7 lines 43-46).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown Hideo and Robert before them, when the application was filed, to have further modified the bag of Perrin, Brown, Hideo and Robert, to further include a step of using reversible mechanisms to allow the removal and replacement of covers that change the appearance of the cover, as taught by Brown, to advantageously allow the user to alter the bag to meet their needs and aesthetic preferences.
Regarding claim 18, Perrin, as modified by Brown and Robert, does not expressly disclose a step where the cover can be removable disengaged from the frame. Brown further teaches: a method of attaching a cover (37) to a container (31), wherein: removing the cover (37) from the frame (31) comprises disengaging the first reversible mating feature from the first end of the frame (Fig 16, snaps 73 and 83 are used to removably attach) and disengaging the second reversible mating feature from the second end of the frame (Fig 16, snaps 73 and 83 are used to removably attach).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin and Brown before them, when the application was filed, to have further modified the bag of Perrin, Brown, Hideo and Robert, have a step of detaching the cover from the container, as taught by Brown, to advantageously allow the user snaps to remove the cover from the frame to replace it or reverse the cover to change the aesthetics of the bag.
Regarding claim 20, Perrin further discloses that an exterior of the cover (Fig 1) comprises one or both of a pocket and a compartment (Fig 1).

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Perrin, Brown, and Robert, as applied in claims 9 and 16, in further view of Airey.
Regarding claim 13, Perrin, as modified by Brown and Robert, does not expressly disclose a step of attaching carrying straps are coupled after forming the enclosed interior with the cover. Airey discloses: a method of attaching a cover to a container, further comprising: coupling a carrying strap (coupling 34 is attached to strap 27) to the frame coupling element after forming the enclosed interior (Fig 6-8, after the frame 12 is enclosed in cover 10, the coupling of the strap is attached to the frame through aperture 36).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown, Robert, Hideo and Airey before them, when the application was filed, to have further modified the bag of Perrin, Brown, Hideo and Robert, to include a step of attaching the carrying straps coupled after forming the enclosed interior with the cover, as taught by Airey, to allow the straps to be attached with the frame through an aperture in the cover allowing the straps to advantageously attached to the solid frame instead of the cover.
Regarding claim 21, Perrin, as modified by Brown and Robert, does not expressly disclose a step of attaching carrying straps are coupled after forming the enclosed interior with the cover. Airey discloses: A step of attaching a cover to a container frame, wherein: the cover defines an aperture (36) that provides access to the frame coupling member (Fig 6-8); and the step further comprises (strap 27) to the frame coupling member via the aperture (Fig 6-8, after the frame 12 is enclosed in cover 10, the coupling of the strap is attached to the frame through aperture 36).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown, Robert, Hideo and Airey before them, when the application was filed, to have further modified the bag of Perrin, Brown, Hideo and Robert, to include a step of attaching the carrying straps coupled after forming the enclosed interior with the cover, as taught by Airey, to allow the straps to be attached with the frame through an aperture in the cover allowing the straps to advantageously attached to the solid frame instead of the cover.
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perrin, Brown, and Robert, as applied in claims 9 and 16, in further view of US Patent 4249586 issued to Setani (Here forth “Setani”).
Regarding clam 15, Perrin, as modified above, does not expressly disclose that the mating features are inward from an extreme end of the frame. Brown further teaches: a method of attaching a cover to a container frame, wherein: at least one of the first mating feature (Fig 4,  ring 9 and projection 8, on top end of cover 1) and the second mating feature (Fig 4,  ring 9 and projection 8, on bottom end of cover 1) is coupled with a respective end of the frame at a position that is inward from an extreme end of the frame (Fig 4, The reversible engagement mechanisms 9 and 8 are located inward from an extreme end of the frame).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown, Hideo, Robert, and Setani before them, when the application was filed, to have further modified the bag of Perrin, Brown, Hideo and Robert, to include a step of having reversible mechanisms that attach inward of the to advantageously prevent damage to the reversible mechanisms when the extreme ends are hit by foreign objects.
Regarding claim 19, Perrin, as modified, does not expressly disclose the reversible mating features are such that the cover must be stretched longitudinally to remove the mating features from the frame. Setani teaches:  a cover (1) to a container (Fig 4, frames 3 and 7), wherein removing the cover from the frame further comprises stretching the cover along the longitudinal axis to disengage a first of the first reversible mating feature and the second reversible mating feature (Fig 4, in order to remove insertion ring 9 from projection 8, the cover must be stretched outward).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown, Robert, Hideo and Setani before them, when the application was filed, to have further modified the bag of Perrin, Brown, Hideo, Robert, and Setani, to include a step of attaching the carrying straps coupled after forming the enclosed interior with the cover, as taught by Airey, to allow the straps to be attached with the frame through an aperture in the cover allowing the straps to advantageously attached to the solid frame instead of the cover.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 1737967 issued to Hall (Fig 1, cover that has longitudinal opening with zipper and lateral edges;
US Patent 4181167 issued to Ret (Fig 2, Frame with longitudinal frame members);
US Patent 5476050 issued to Zimmer (Fig 1 , Frame with diagonal frame members with coupling at ends and coupling attaching diagonal members together);
US Patent 5941383 issued to Cheng
US Publication 2003/0015634 by Yoon (Fig 2, Frame with longitudinal frame members);
US Patent 6966439 issued to Weleczki (Fig 1, cover that has longitudinal opening with zipper and lateral edges).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731